Citation Nr: 1713723	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-11 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable rating for residuals of hemorrhagic fever.


ATTORNEY FOR THE BOARD

S. Finn, Counsel










INTRODUCTION

The Veteran served on active duty from September 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss is not causally or etiologically related to his military service, to include claimed noise exposure therein.

2.  The evidence shows that the Veteran's service-connected hemorrhagic fever is not manifested by any active symptoms.


CONCLUSIONS OF LAW

1.  The criteria are not met to establish service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for a compensable disability rating for hemorrhagic fever have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114 Diagnostic Code 6308 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, which he attributes to noise exposure during active service, particularly from a 105 Howitzer and "being in an artillery outfit and near other outfits."  (February 2010 Written Statement).  

Specifically, he stated that he applied for a job at General Motors; and that during his physical, the nurse stated: "you heard that didn't you Jim. I said yes even though I didn't hear it."  The Veteran stated that "if I had told her 'no' then I would not have been given a job."  (Id).

His DD Form 214 reflects a military occupation specialty (MOS) as that of a "lineman repair."  Service treatment records (STRs) indicate he served as a switchboard operator with the headquarters battery of the 38 Field Artillery Battalion.

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Certain chronic diseases, such as sensorineural hearing loss, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post-service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); at 1376-77.  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

For VA purposes, impaired hearing is considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988)).  However, hearing loss does not necessarily equate as to a "disability" for VA purposes.  McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016) (holding when a veteran's hearing loss did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the veteran was entitled to the presumption of soundness under 38 U.S.C.A. § 1111 ).  When the audiometric test results at a veteran's separation examination do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

His STRs indicate hearing sensitivity within the normal limits at enlistment and separation with no evidence of noise-induced hearing loss.  (See September 1951 Entrance and July 1953 Separation Examinations). 

During an October 1953 VA examination, he had no complaints regarding his hearing.  His ears and hearing were noted to be normal conversational voice hearing at 20 feet.

The results of a December 1993 private audiogram demonstrate a current hearing loss disability in both ears.  Therefore, he satisfies the first element of a service connection claim in both ears- a current disability.

The Veteran relates his current hearing loss to military noise exposure without hearing protection and he is competent to do so as he would have personally observed the noise.  The Board has no reason to doubt the credibility of his statement about noise exposure.  Accordingly, he satisfies the second element- in-service injury or occurrence.

However, the Veteran does not satisfy the third element because there is no competent evidence of a nexus between his bilateral hearing loss and service. 

Although the absence of sufficient hearing loss during service to satisfy the requirements of § 3.385 is not a bar to service connection under Hensley, the first documented complaint of any hearing problems of record is not shown in the record until 1993, approximately 40 years after his discharge from active service.  Thus, there is no evidence of his having sensorineural hearing loss in both ears for disability purposes, within one year of his separation from service.  Rather, during an October 1953 VA examination, he had no complaints regarding his hearing.  His ears and hearing were noted to be normal, with conversational voice hearing at 20 feet.  The Veteran asserts that his hearing is deteriorating and the Board has no reason to disbelieve him.  However, "presbycusis" is defined as a progressive, bilaterally symmetric sensorineural hearing loss occurring with age.  See Dorland's Illustrated Medical Dictionary 1534 (31st ed. 2007).

The Veteran, as a lay person, is competent to report observable symptoms of hearing loss in his ears.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, as a layperson, the Veteran is not competent to comment on its etiology because that is a complex medical question, and determined through audiometric testing.  Jandreau, 492 F.3d 1372.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds the evidence in this case does not reach the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

For these reasons, the benefit-of-the doubt standard of proof does not apply and service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II. Compensable Rating for Residuals of Hemorrhagic Fever

The Veteran asserts that he should receive a compensable rating for residuals of hemorrhagic fever (i.e., weakened immune system, abnormal chest pressure, weakness and stress).  (See June 2010 NOD).

Service connection has been in effect for the residuals of a noncompensable disability rating since January 1956.  The Veteran filed a claim for increased rating in January 2010.

In March 2010, the most recent VA examination for his residuals of hemorrhagic fever was conducted.  He stated that he suffered from weakness, stress, and essentially impaired immune system.  He reported no periods of remission and that the condition was not currently present.  He was not currently being treated.  After full examination and review of the Veteran's medical history, the diagnosis was that there were no specific findings of damage related to his inservice illness.  The examiner documented no evidence of malnutrition or vitamin deficiency and that his general appearance was good.  There were no other findings of other organ system involvement, but that there was evidence of borderline anemia, with a hemoglobin of 13 8 gm/di (no al 14 18 dl/gm) which the examiner noted was not low enough to warrant a diagnosis.  The examiner diagnosed status post hemorrhagic fever and noted that the residual of this disability was his perceived weak immunity.  

A February 2016 VA examination reflects that the claims file was reviewed.  There were no significant diagnostic test findings and/or results and the examiner found that the disease became inactive in 1951.

When a disability is encountered that is not listed in the rating schedule it is permissible to rate under a closely related disease or injury in which the functions affected, the anatomical location and the symptomatology are closely analogous to the condition actually suffered from. 38 C.F.R. § 4.20 (2007).  There is no diagnostic code for hemorrhagic fever.  Accordingly, the disability is rated by analogy under 38 C.F.R. § 4.114, Diagnostic Code 6308 (relapsing fever).

However, the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected hemorrhagic fever.  Simply put, there is no evidence of active symptoms that could be rated.  Accordingly, a compensable disability rating is not warranted.

As the preponderance of the evidence is against the claim for a compensable disability rating for residuals of hemorrhagic fever, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, VA has satisfied its duty to notify and its duty to assist.  The RO provided a January 2010 pre-adjudicatory letter to the Veteran that apprised him of the type of evidence and information needed to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  (See also February 2010 VCAA Notice Response).

In addition, the Veteran's claims file contains his service treatment records (STRs), a private audiological examination, two VA examinations for residuals of hemorrhagic fever and his statements in support of the claims.  Nothing in the record identifies additional, potentially relevant records that could be obtained.  Therefore, VA has also complied with its duty to obtain available records.  38 U.S.C.A. § 5103 (a).

The duty to assist includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. § 5103A.  He has been afforded VA examinations for residuals of hemorrhagic fever, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although he was not afforded a VA examination for bilateral hearing loss, he did not meet the threshold for a VA examination because there was no indication of diagnosis or nexus until many years after service, with normal hearing shown in service and in October 1953, soon after service.  Accordingly, VA has complied with its duty to assist in developing these claims.  38 C.F.R. § 3.159 (c).


ORDER

Service connection for bilateral hearing loss is denied.

A compensable rating for residuals of hemorrhagic fever is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


